DETAILED ACTION

In view of the APPEAL BRIEF filed on September 2, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL N ORLANDO/               Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                         

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, there is no unit after “100o” in the last line.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang”, US 2005/0227031 A1) in view of Nakamura et al. (“Nakamura”, Journal of Adhesion Science and Technology 22 (2008) 1313-1331).
Regarding claims 1, 5, 7, 8, Yang discloses an adhesive that experiences further polymerization and/or crosslinking when exposed to an appropriate energy source, such as actinic radiation ([0025]). Yang teaches the adhesive can contain one or more urethane materials ([0080]) as well as additives in an amount of up to about 50 weight percent, including tackifiers, plasticizers, and carbon black (i.e. infrared absorbing additive), inter alia ([0100]). Yang differs in that the ranges of plasticizer, tackifier, and carbon black are broader than the ranges claimed. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to optimize the amounts of plasticizer, tackifier, and carbon black, depending on the amount of plasticity, tack, and IR absorption desired. The obviousness is further evidenced by the overlapping ranges (0-50%) disclosed by Yang. No unexpected results have been shown.
Yang teaches the structural adhesive may also be defined as an adhesive that has a storage modulus (G’) of greater than 3x105 Pascals at about room temperature ([0026]). Yang is silent as to a modulus less than 105 Pa at a temperature greater than 100 degrees C. However, the temperature dependence of storage modulus (G’) of adhesives is well understood. As temperature increases, storage modulus decreases. For example, Nakamura shows a graph depicting temperature dependence of storage modulus in an adhesive in Figure 9 (see below on next page). Therefore, there would be a 

    PNG
    media_image1.png
    635
    509
    media_image1.png
    Greyscale

As to claim 3, Yang teaches the adhesive may also comprise one or more polyacrylates components ([0064]).
As to claim 4, Yang does not expressly teach the carbon black has a particle size within a range of from about 1 micron to about 20 microns; however the examiner takes official notices and notes that 
As to the limitation wherein the adhesive component is exposed to infrared radiation, the adhesive component is capable of being exposed to infrared radiation. Please note that this limitation does not add structure to the adhesive as the claim is not a method claim.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakamura as applied above, and further in view of Mehta (US 2014/0316041 A1).
Regarding claims 10 and 11, Yang is silent as to N-butylbenzene sulfonamide plasticizer. However, Mehta discloses a polymer composition and teaches N-butylbenzene sulfonamide is a commonly used plasticizer in commercial and industrial applications for imparting flexibility and/or strength ([0004]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use N-butylbenzene sulfonamide as a plasticizer to impart strength and/or flexibility to a polymer composition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakamura as applied above, and further in view of Chatterjee et al. (“Chatterjee”, US 2012/0322910 A1).
Regarding claim 14, Yang is silent as to a terpene phenolic tackifier. However, Chatterjee teaches an adhesive which uses tackifiers including phenol-modified terpenes ([0039]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the 

Response to Arguments
The APPEAL BRIEF has been considered but is moot in view of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746